Citation Nr: 0508113	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  97-33 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1976 to March 
1980, from October 1983 to September 1987, and from December 
1990 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1997, which declined to reopen a previously denied 
claim for service connection for pes planus.  Following Board 
remands in October 1999 and August 2002, the veteran appeared 
at the Atlanta, Georgia, RO for a videoconference before the 
undersigned, sitting in Washington, D.C.  In a decision dated 
in December 2003, the Board reopened the previously denied 
claim, and remanded the issue for additional development.

It appears that service medical records are missing from the 
claims file, as service medical records identified in rating 
decisions, statements of the case, supplemental statements of 
the case, and the prior Board decision are not currently of 
record.  However, in order to avoid further delay of this 
appeal, which has been pending since 1997, the Board will 
decide this case without the records.  Nevertheless, the RO 
should attempt to locate these apparently missing service 
medical records as soon as possible after implementing this 
decision.   


FINDING OF FACT

Bilateral pes planus had its onset while the veteran was on 
active duty.


CONCLUSION OF LAW

Bilateral pes planus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  Although the service medical records are apparently 
missing, and additional evidence was recently received 
without waiver of RO consideration, in view of the favorable 
outcome of this decision, the Board finds there has been 
adequate VA compliance with the notice and duty to assist 
provisions of the law, and the veteran is not prejudiced by 
our deciding the case at this time.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  In this regard, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

The veteran contends that he developed flat feet in service.  
He states that he did not have flat feet before service, and 
that the first time he had problems with his feet was after 
several weeks of wearing combat boots during basic training.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran had three periods of active service: from 
February 1976 to March 1980; from October 1983 to September 
1987; and from December 1990 to November 1991.

Although, as noted above, service medical records are not 
available, previous documents in the file indicate that 
during his first period of service, in March 1987, the 
veteran was provided with arch supports.  In his initial 
compensation claim, dated in March 1980, he said he had to 
wear special shoes, due to excessive marching in the band, 
but he did not mention arch supports.  A rating decision 
dated in March 1981 granted service connection for 
arthroplasty of the proximal interphalangeal joint of the 
fifth toe of the right foot.  On a VA neuropsychiatric 
examination in June 1981, the veteran mentioned that that he 
had had fallen arches in service; no pertinent findings were 
noted.  

After his second period of service, from October 1983 to 
April 1987, in June 1987, the veteran submitted a statement 
to the effect that he was requesting an increased rating for 
flat feet which had been rated at 10 percent in 1980.  On a 
VA examination in September 1987, no complaints of flat feet 
were noted, although in connection with the examination 
pertaining to his service connection right fifth toe 
condition, it was noted that "the solar arch appeared 
normal."  

The veteran was recalled for his third period of active duty, 
from December 1990 to November 1991.  After that, he filed a 
claim for service connection for flat feet in August 1992.  A 
VA examination was conducted in October 1993, and, although 
X-rays did not report pes planus, on the orthopedic 
examination, the doctor observed second degree pes planus 
with weight-bearing, with considerable depression of the 
longitudinal arches of both feet.  VA outpatient treatment 
records dated from 1994 to 1997 continued to show the 
presence of pes planus.  

On a VA podiatry examination in February 2004, the veteran 
described problems with painful arches since his first period 
of service.  The assessment resulting from the examination 
was bilateral pes planus, and the examiner opined that it was 
at least as likely as not that the current pes planus existed 
to some degree during active service.  He said it was at 
least as likely as not that the condition may have been 
aggravated during service, but not beyond normal progression.  
Finally, the examiner noted that there was no evidence that 
the condition existed prior to service.  

This claim has been denied on the basis that the condition 
pre-existed service, and was not aggravated by service.  
Although our discussion is somewhat hampered by the absence 
of service medical records, previous summaries of the 
evidence have not indicated that pes planus was "noted at 
entry," with respect to any of his three periods of service.  
The determination of pre-existence was apparently based 
solely on the March 1976 report of arch supports, only a few 
weeks after his entrance into service in February of that 
year.  

However, since pes planus was not noted at entry, the veteran 
is presumed to have been in sound condition at that time, and 
to rebut the legal presumption of soundness, VA must show, by 
clear and unmistakable evidence, both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 U.S.C.A. § 1111 
(West 2002); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (July 16, 2003).  

A notation in a service medical record that the veteran was 
provided arch supports is not clear and unmistakable evidence 
of the existence of pes planus at that time, let alone of 
existence prior to service.  Indeed, there is no medical 
evidence establishing the presence of pes planus until the VA 
examination in October 1993, after all three periods of 
service had been completed.  Moreover, the VA examiner, in 
February 2004, concluded that there was no evidence that the 
condition existed prior to service.  In the face of this 
evidence, the presumption of soundness has not been rebutted.  
As a consequence, the examiner's conclusion that the 
condition had most likely not been aggravated beyond normal 
progression during service is irrelevant, since whether the 
condition was aggravated in service is only pertinent if it 
pre-existed service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004); VAOPGCPREC 3-2003.  

Instead, since the presumption of soundness is not rebutted, 
the Board must consider whether pes planus was incurred in 
service.  Service connection requires a current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The requisite 
link between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continued to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 
3.303(b).  

The prescription of arch supports alone, in March 1976, does 
not establish the presence of pes planus, particularly in 
view of the apparently normal arches noted on the VA 
examination in September 1987.  Nevertheless, on the VA 
examination in February 2004, the veteran provided a 
detailed, credible history of symptoms which had been present 
since his first period of service.  Based on this history, 
review of the claims file, and examination findings, the 
examiner concluded that it was at least as not that the 
current pes planus existed to some degree during active 
service.  While he did not specify which period of service, 
for purposes of this decision, it is not necessary to further 
clarify the time period.  The Board finds the veteran's 
history credible; a nexus opinion was based on that history; 
and pes planus was clearly shown on the first VA examination 
following his final period of service.  Hence, the Board 
finds that pes planus originated during service, warranting 
service connection.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for pes planus is warranted.



	                        
____________________________________________
	LINDA HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


